Citation Nr: 0715141	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  00-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for bilateral pes planus with calcaneal spurring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York in which the RO denied a compensable 
disability rating for the appellant's service-connected 
bilateral flat feet.  The appellant, who had active service 
from December 1943 to January 1946, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
In November 2004, the Board remanded the case to the RO for 
additional development.  Subsequent to the completion of this 
development, the RO issued a rating decision in December 2005 
that granted a 10 percent rating for the appellant's foot 
disability, which it recharacterized as bilateral pes planus 
with calcaneal spurring.  The case was then recertified to 
the Board.  Thereafter, the Board remanded the appellant's 
claim once again for additional development. See May 2006 
Board decision.  After this development was completed, the 
case was returned to the Board for further review. 

This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's bilateral pes planus with calcaneal 
spurring is manifested by moderate to severe valgus 
deformity, mild pain on manipulation and use, and mild 
swelling. 




CONCLUSION OF LAW

The criteria for a 30 percent evaluation for bilateral pes 
planus with calcaneal spurring have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 4.71a, Diagnostic 
Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for bilateral pes planus with calcaneal 
spurring, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

In March 1946, the RO granted service connection for 
symptomatic bilateral pes planus and assigned a 10 percent 
disability rating effective January 15, 1946.  Thereafter, in 
a rating decision dated in December 1948, this evaluation was 
reduced to a noncompensable rating effective February 4, 1949 
on the basis that the appellant's bilateral pes planus was a 
congenital deformity.  The appellant submitted a request for 
an increased rating in February 1998.  This request was 
denied in the November 1998 rating decision on appeal, a 
decision issued prior to the enactment of the Veterans Claims 
Assistance Act.  

Even though the November 1998 rating decision was issued 
prior to the enactment of the Veterans Claims Assistance Act, 
a letter dated in May 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The May 
2001 letter informed the appellant that additional 
information or evidence was needed to support his increased 
rating claim; and asked the appellant to send the information 
to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  The appellant was also notified of the 
need to submit evidence in support of his increased rating 
claim in a letter from the RO dated in October 2003. 
  
Although the May 2001 and October 2003 letters were not sent 
prior to the initial adjudication of the appellant's 
increased rating claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, and his 
claim was readjudicated.  In fact, the Board observes that it 
was after the appellant received these notices that his 
disability rating for bilateral pes planus was increased from 
a noncompensable rating to a 10 evaluation. See December 2005 
rating decision.  Thereafter, the appellant was provided 
additional Supplemental Statements of the Case in December 
2005 and February 2007. 

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant underwent four VA 
examinations in April 1998, April 2002, January 2005 and 
November 2006 in connection with his claim.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined. 38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since otherwise 
adequate VA examinations were conducted. VAOPGCPREC 11-95.  
The examination reports of record are thorough and supported 
by VA outpatient treatment records.  Therefore, they are 
adequate upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that although the RO did not 
provide the appellant with specific information regarding the 
assignment of effective dates in a letter, the RO can cure 
any notice deficiencies in that regard upon effectuating the 
Board's grant this date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, no prejudice has occurred to 
the appellant. 

B.  Law and Analysis 

The appellant has currently been assigned a 10 percent 
disability rating for bilateral pes planus with calcaneal 
spurring under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5276 - 5279 (2006).  At present, he contends 
that his disability is more disabling than currently 
evaluated and has appealed for an increased rating.  While 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence supports an increased rating 
in regards to the appellant's bilateral pes planus claim.  

As set forth above, the appellant was granted service 
connection for symptomatic pes planus in a rating decision 
dated in March 1946.  He was initially assigned a 10 percent 
evaluation effective January 15, 1946.  However, this rating 
was reduced to a noncompensable evaluation in December 1948 
after it was determined that the appellant's pes planus was a 
congenital deformity.  Thereafter, in February 1998, the 
appellant submitted a request for an increased rating that 
was denied in November 1998.  After the appellant appealed 
this denial to the Board and the Board remanded the claim for 
further development, the RO recharacterized the appellant's 
disability as bilateral pes planus with calcaneal spurring 
and increased his disability evaluation to 10 percent 
effective February 18, 1998 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (the diagnostic code pertaining to 
anterior metatarsalgia of the foot).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is sometimes necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The appellant's bilateral foot disability has been assigned a 
10 percent disability rating under the provisions of 
Diagnostic Codes 5276 - 5279. See 38 C.F.R. § 4.27 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Diagnostic Code 
5276 provides a 10 percent rating for bilateral pes planus 
that is moderate in severity and manifested by symptomatology 
such as weight-bearing line over or medial to great toe, 
inward bowing of the tendo achilles, pain on manipulation and 
use of the feet.  A 30 percent rating is assigned for 
bilateral pes planus manifested by severe symptoms such as 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  Lastly, 
Diagnostic Code 5276 provides for a 50 percent disability 
rating for symptoms that are considered to be pronounced, 
such as marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances. See 38 C.F.R. § 4.41a, 
Diagnostic Code 5276.   

The RO determined in its December 2005 rating decision that 
the appellant did not meet the symptomatology for a 
compensable rating under the provisions of Diagnostic Code 
5276. See December 2005 Supplemental Statement of the Case.  
As such, the RO rated the appellant's bilateral foot 
disability by analogy to Diagnostic Code 5279, the code 
pertaining to anterior metatarsalgia.  This code provides a 
10 percent disability rating for metatarsalgia that is either 
unilateral or bilateral in nature. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  The Board observes that a disability 
rating in excess of 10 percent is not available under this 
code. Id.  Thus, for the appellant to receive an increased 
rating in this case, the evidence must show that he meets the 
criteria set forth in another diagnostic code pertaining to 
foot disabilities.  As will be explained in more detail 
below, the Board finds that the evidence is in relative 
equipoise in this case and resolves doubt in the appellant's 
favor as to the assignment of a 30 percent disability rating 
under Diagnostic Code 5276.  However, the Board also 
determines that a disability rating in excess of 30 percent 
is not warranted under either Diagnostic Code 5276 or any 
other diagnostic code. 

At the outset, the Board notes that the appellant has not 
only been diagnosed with bilateral pes planus, but also with 
deep venus thrombosis and diabetes mellitus (neither of which 
is service-connected). See VA medical records; April 1998 
examination report, p. 2; May 2006 Board decision, p. 3.  
While the appellant has been afforded four VA examinations in 
connection with his increased rating claim (three of which 
were performed by the same examiner), only one of these 
reports addresses the question of whether symptomatology 
experienced by the appellant can be distinguished between the 
appellant's service-connected bilateral pes planus and his 
nonservice-connected disabilities. See examination reports 
dated in April 1998, April 2002, January 2005 and November 
2006.  Specifically, the Board observes that the appellant's 
most recent VA examiner indicated that she could not make 
such a distinction. See November 2006 examination report, p. 
13.  As such, the Board finds that the appellant's overall 
foot impairment will be considered in analyzing his claim. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible to separate the 
effects of a service-connected condition and a nonservice-
connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

In this case, a review of the appellant's claims file reveals 
a medical history that includes several VA examination 
reports in which the appellant complained of bilateral foot 
pain, particularly with ambulation. See April 1998 
examination report, p. 1; April 2002 examination report, p. 
1; January 2005 examination report, 
pgs. 1-2; November 2006 examination report, pgs. 2, 3.  The 
appellant was noted to experience foot swelling and 
fatigability. Id.  He also reported experiencing heat, 
redness, weakness and lack of endurance, as well as 
difficulty with walking and standing due to his foot 
disability. See November 2006 examination report, pgs. 1-4.  
The appellant was found to use orthopedic shoes; and 
ambulated with the use of crutches, a cane and/or a walker 
which he reported only offered assistance that was "fair." 
April 1998 examination report, p. 1; April 2002 examination 
report, p. 1; November 2006 examination report, pgs. 4,5.  

Physical examinations of the appellant's feet revealed that 
the appellant has a bilateral valgus deformity. See January 
2005 examination report.  Objective toe pain was observed 
when the appellant attempted to rise on his toes; as was slow 
ambulation even with the use of assistive devices. April 1998 
examination report, p. 1.  The appellant was noted to 
experience pain on dorsiflexion and plantar flexion of both 
feet. November 2006 examination report, pgs. 5-6.  He was 
also found to have mild swelling at the ankle and mild 
tenderness along the lateral foot and proximate long arch. 
Id., pgs. 5-6.  The appellant's gait was noted to be slow and 
steady, with a hip swing. Id., p. 6.  Hallux valgus was also 
found bilaterally; and there was evidence of calcaneal 
spurring at the insertion of the plantar fascia and achilles 
tendon bilaterally. Id., pgs. 7-8
  

In terms of the specific criteria for a 30 percent rating 
under Diagnostic Code 5276, the Board finds that the above-
referenced evidence warrants such a rating in this case.  
Specifically, the Board observes that the medical evidence 
reveals that the appellant has a moderate to severe bilateral 
valgus deformity of the feet. See January 2005 examination 
report, p. 2.  While none of the medical evidence 
specifically indicates that this deformity is the result of 
the appellant's bilateral pes planus, the Board concludes 
that this symptomatology must be considered as part of the 
appellant's service-connected disability in light of the VA 
examiners failure to specifically address the issue.  Even 
the examiner who was asked to provide such an opinion as to 
the relationship between the appellant's valgus deformity and 
his disabilities could only report that no distinction could 
be made between the appellant's service-connected 
symptomatology and the symptomatology associated with the 
appellant's nonservice-connected disabilities. November 2006 
examination report, p. 13.  In this regard, the examiner 
opined that the appellant continued to experience pain in the 
feet due to the spurs that developed over the years; and that 
he also had swelling of the feet and legs due to a vascular 
condition that added to his discomfort in terms of tenderness 
to the feet, increased pain to the sensitive areas and 
difficulty walking. Id., pgs. 12-13.  In light of the 
November 2006 examiner's statement, the Board finds that the 
appellant's bilateral valgus deformity must be considered 
symptomatology related to his service-connected foot 
disability. Mittleider v. West, supra.  In addition, although 
this deformity has been characterized as "moderate to 
severe" rather than "marked,"  the Board finds that it 
meets the criterion of a "marked deformity" for the 
purposes of an increased rating. 

The Board also finds that the objective medical evidence of 
painful motion on both dorsiflexion and plantar flexion of 
the foot fulfill the 30 percent rating criteria of Diagnostic 
Code 5276 in regards to pain on manipulation and pain on use 
accentuated.  Lastly, the Board observes that the objective 
medical evidence has shown that the appellant experiences 
mild swelling of the ankles, resulting in discomfort, 
tenderness to the feet, increased pain and difficulty 
walking. See November 2006 examination report, p. 12; August 
2004 hearing transcript, p. 7.  While this swelling was found 
to be symptomatology associated with the appellant's vascular 
condition by the November 2006 VA examiner, the Board has 
considered it in evaluating the appellant's claim in light of 
the examiner's statement that the appellant's service-
connected bilateral foot symptomatology could not be 
distinguished from nonservice-connected foot symptomatology 
experienced by the appellant.  

Thus, the only rating criterion for a 30 percent evaluation 
not illustrated in the record consists of evidence showing 
that the appellant has characteristic callosities of the 
feet. April 2002 examination report, p. 1; January 2005 
examination report, p. 2.  However, even though this 
criterion has not been met, the Board finds that a 30 percent 
rating is warranted in light of the appellant's consistent 
complaints of pain and weakness and evidence indicating that 
the appellant's bilateral foot disability significantly 
affects his daily activities. See November 2006 examination 
report, p. 9.  While the appellant's objective symptomatology 
is not entirely reflective of the criteria for a 30 percent 
disability evaluation, it is clearly more severe than a 10 
percent evaluation presently assigned. See June 1999 hearing 
transcript, pgs. 22-23.  As such, the Board finds that a 30 
percent evaluation is appropriate and warranted in this case.  

However, even though the appellant's overall foot 
symptomatology may be more severe than originally 
contemplated, it does not approximate the criteria for the 
assignment of a 50 percent disability rating under Diagnostic 
Code 5276.  In this regard, the Board observes that the 
appellant's bilateral pes planus alone has been described as 
mild in the past; and that the appellant has been found to 
have both normal active and passive range of motion of the 
feet. April 2002 examination report, p. 1; January 2005 
examination report, p. 1.  While the appellant has reported 
experiencing fatigability, weakness and lack of endurance, 
none of this symptomatology has been confirmed on objective 
physical examination. November 2006 examination report, pgs. 
2-5.  In addition, none of the appellant's VA examiners have 
indicated that the tenderness experienced by the appellant on 
the plantar surfaces of his feet is extreme; nor have they 
reported that the appellant suffers from severe spasm of the 
tendo achilles on manipulation.  In fact, according to the 
appellant's November 2006 examination report, the tenderness 
experienced by the appellant along his lateral left foot and 
long arch is mild in severity; and the examiner did not 
comment as to the degree of tenderness of the right foot. 
November 2006 examination report, pgs. 5, 6.  While the 
appellant has reported that his orthotics do not provide a 
great deal of relief, the evidence reflects that they do 
provide some relief to him. See April 2002 examination 
report, p. 1; August 2004 hearing transcript, p. 14.  In 
addition, the Board observes that 
x-rays of the appellant's feet reveal calcaneal spurring, 
without any indication of flattening of the bilateral 
longitudinal arches. See radiology reports dated in April 
2002.  Additional x-rays taken during the appellant's 
November 2006 examination found no bone abnormality; and the 
appellant's joint spaces were reported to be fairly well-
preserved such that no evidence of osteoarthritis of the feet 
was found. November 2006 examination report, pgs. 7-8.  
Lastly, the appellant's VA examinations show that his 
achilles tendons are midline bilaterally and that his 
achilles alignment is non-tender and non-correctable. April 
2002 examination report, pgs. 1-2; January 2005 examination 
report, p. 2.    
  		
Thus, a review of the evidence does not indicate that any 
objective clinical evidence exists which would suggest that 
any of the symptoms required for a 50 percent rating pursuant 
to Diagnostic Code 5276 are present.  The appellant's 
outpatient VA records show complaints and treatment primarily 
related to other medical problems.  The appellant's major 
complaints appear to be associated with pain and weakness, 
which are part of the criteria considered for the now-
assigned 30 percent rating.  In short, the Board finds that 
the criteria for a 50 percent disability rating under 
Diagnostic Code 5276 are not met.

In addition to evaluating the appellant's claim under 
Diagnostic Code 5276, the Board has reviewed the appellant's 
claim in light of other diagnostic codes related to foot 
disabilities to determine whether any of those codes may 
afford the appellant a higher disability evaluation.  In 
doing so, however, the Board observes that the only foot 
diagnostic code that provides an evaluation in excess of 30 
percent pertains to the disability of bilateral claw foot 
(pes cavus). See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  
Since there is no objective medical evidence contained in the 
claims file indicating that the appellant experiences any 
symptomatology related to pes cavus, an increased evaluation 
is not available pursuant to that diagnostic code. See 
November 2006 examination report, pgs. 5-6.  

In addition, the Board observes that the United States Court 
of Appeals for Veterans Claims (the "Court") has held that 
an evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2006).  See, in general, DeLuca v. Brown, supra.  
However, since Diagnostic Code 5726 is not predicated on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, supra at 593, including the 
provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no showing by the appellant that 
his bilateral pes planus has necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employability.  As such, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

An increased disability rating of 30 percent for bilateral 
pes planus with calcaneal spurring is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


